51 N.Y.2d 713 (1980)
In the Matter of John F. Sorli, Respondent,
v.
Frank Coveney et al., Constituting the Board of Elections of the County of Suffolk, Respondents, and Raymond Furchak, Appellant.
Court of Appeals of the State of New York.
Argued August 27, 1980.
Decided August 28, 1980.
Neil J. Abelson for appellant.
John F. Sorli, respondent pro se.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*714MEMORANDUM.
The order of the Appellate Division should be reversed, without costs, and the petition dismissed.
Petitioner commenced this proceeding by an order to show cause. Although the order required that service be effected on or before August 7, 1980, service was not completed until the next day at the earliest. Inasmuch as petitioner failed to follow the provisions for service specified in the order to show cause, the petition must be dismissed (see Matter of Bruno v Ackerson, 39 N.Y.2d 718).
Order reversed, etc.